Eblton, J.,
concurring specially. I concur in the judgment on the theory that if Alexander Hamilton Plan Inc. elected not to ratify the stock sale for the purpose of carrying it out by becoming the unqualified owner of the money and delivery of the stock to Adams, but simply ratified it to the extent of obtaining Adams’s money for him from the agent Cox, the money at all times was the property of Adams. So, if the jury should find that such was the case, then the money belonged to Adams when Lewis received it, and under the authorities cited he would be liable for the conversion of it. On the other hand, if Alexander Hamilton Plan Inc. unconditionally ratified the stock sale to carry it through, and after obtaining the money agreed with Adams to rescind the trade, failing to do so, Adams’s recourse would be against the corporation for a breach of the contract to rescind where he agreed to do nothing and did nothing to change the status, obligations, and rights of the parties. The basis for the present suit is the ownership of the money at the time it came into Lewis’s hands. If it was in Adams, the suit is good. If it was in the corporation, it is not. I think the jury would have been authorized to find that the money at all times was treated as the property of Adams, and that he had a right to maintain the suit.